EXAMINER'S AMENDMENT

Election of Figures 1-5 (claims 1-10) without traverse has been acknowledged.

As Examiner’s amendment was made as follows:
	
As to claim 1, replace “1.” (line 1) with - - 1. (Originally filed) - - .
As to claim 2, replace “2.” (line 1) with - - 2. (Originally filed) - - .
As to claim 3, replace “3.” (line 1) with - - 3. (Originally filed) - - .
As to claim 4, replace “4.” (line 1) with - - 4. (Originally filed) - - .
As to claim 5, replace “5.” (line 1) with - - 5. (Originally filed) - - .
As to claim 6, replace “6.” (line 1) with - - 6. (Originally filed) - - .
As to claim 7, replace “7.” (line 1) with - - 7. (Originally filed) - - .
As to claim 8, replace “8.” (line 1) with - - 8. (Originally filed) - - .
As to claim 9, replace “9.” (line 1) with - - 9. (Originally filed) - - .
As to claim 10, replace “10.” (line 1) with - -10. (Originally filed) - - .
As to claim 11, replace “11.” (line 1) with - - 11. (Originally filed) - - .
As to claim 12, replace “12.” (line 1) with - - 12. (Originally filed) - - .
Cancel non-elected claims 13-17.

	 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose WO 2011058874 teaches (Figure 10) a support 34; driving resonator elements 31,32 that are parallel and have the same shape, and which are fixed to the support structure 34.  However, the support 34 does not suggest that particularly claimed “support structure” (lines 2,3 of claim 1) having an opening in which the driving resonator overlaps; and there is no “detection” (line 6, claim 1) detection resonator.
Nakajima 6,205,857 teaches (Para 28, Figure 3) a driving resonator 101 and detection resonator 102, each including a piezo body  The bodies are parallel, and have the same shape.  The support 103 does not suggest that particularly claimed “support structure” (lines 2,3 of claim 1) having an opening that penetrates the support structure in which the driving resonator overlaps.  Ishikawa et al 2014001568 teaches supporting a Nikama like sensor within a support structure that has an opening part 40 that penetrates a wall of the support structure, suggestive of employing such housing for Nakajima.  However, the opening part 40 is not positioned such that one of the arms 10,11 “overlap” the opening part 40 of the support (likely, so that the sealing material 41 (solder) does not interfere with the vibrating arms 10,11).  As such, even if Ishikawa’s housing was employed for Nakamim’s sensor (of Figure 3), the driving resonator of Nakamim would not “overlap the opening part”, and the opening still does not penetrate the support structure as called for in Applicant’s claim 1.
Portman, Jr et al 4,799,368 teaches (Figure 1) a driving piezoelectric body 14 and detection piezoelectric body 22 in a resonant system of piezoelectric viscosimeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861